PER curiam:.
This is an appeal from an order dismissing appellant’s petition for writ of habeas corpus. The appellant was convicted of uttering United States bonds, having forged indorsement thereon. Appellant contends that by a construction of this indictment with a number of others returned at the same time charging conspiracy and forgery, it appears from all these indictments construed together that the payee of the registered bond either indorsed or authorized the indorsement of the bonds and, consequently, argues that there is no forgery and therefore there could be no uttering of the forgery. These questions cannot be raised by writ of habeas corpus. Ex parte Ruef, 150 Cal. 665, 89 P. 605; In re Coy, 127 U.S. 731, 8 S.Ct. 1263, 32 L.Ed. 274; Goto et al. v. Lane, 265 U.S. 393, 44 S.Ct. 525, 68 L.Ed. 1070.
Order affirmed.